Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Vera C. Harper and David A. Harper appeal the magistrate judge’s order denying their motion for leave to file a third amended complaint, the district court’s order accepting the recommendation of the magistrate judge and dismissing without prejudice their second amended complaint for failure to serve the defendants under Fed.R.Civ.P. 4(m), and the district court’s subsequent order denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Harper v. United Servs. Auto. Ass’ n, No. 1:08-cv-00478-LO-TRJ (E.D. Va. Nov. 2, 2010; Jan. 20, 2011; Feb. 4, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.